DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated March 3, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 7 and 9 – 11 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shimokawa et al. (USPGPub 2010/0021668 A1).

Shimokawa et al. disclose a single-sided pressure-sensitive adhesive tape (Figures 1 and 2; Abstract, wherein if only one release liner is removed, the adhesive sheet acts as a single-sided adhesive) comprising a substrate (Figure 1), a reflective metal layer disposed on a surface of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (USPGPub 2010/0021668 A1) in view of Yokoyama et al. (USPGPub 2008/0311369 A1).

Shimokawa et al. disclose a single-sided pressure-sensitive adhesive tape (Figures 1 and 2; Abstract, wherein if only one release liner is removed, the adhesive sheet acts as a single-sided adhesive) comprising a substrate (Figure 1), a reflective metal layer disposed on a surface of the substrate (Paragraphs 0038, 0071, 0075, 0077, 0079, wherein the reflective layer may be coated directly on the substrate), a pressure-sensitive adhesive layer disposed on the reflective metal layer (Figure 2, #3), a thermoplastic polymer layer (Figure 2, #5), and a light-shielding layer disposed on a surface of the thermoplastic polymer layer (Paragraphs 0038, 0086, 0087,wherein the light-shielding may be coated directly on the substrate); wherein the light-shielding layer is dry laminated to the surface of the substrate opposite the surface on which the reflective metal layer is disposed (Paragraphs 0038, 0086, 0087), and wherein the thermoplastic polymer layer comprises polyurethane (Paragraph 0046). The reflective metal layer is deposited by physical vapor deposition, sputtering, chemical vapor deposition, or a combination thereof (Paragraph 0081). However, Shimokawa et al. fail to disclose the reflective metal layer has a thickness of 1 nanometer to 100 nanometer, and the thermoplastic polymer layer comprising polyurethane has a surface energy of at least 40 milliNewtons per meter or  at least 42 milliNewtons per meter.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a reflective metal layer with a small thickness in Shimokawa et al. in order to have an adhesive sheet that has excellent light-shielding properties irrespective of the thinness a taught by Yokoyama et al.

With regard to the limitations of “the thermoplastic polymer layer comprising polyurethane has a surface energy of at least 40 milliNewtons per meter or  at least 42 milliNewtons per meter”, Shimokawa et al. clearly discloses that the properties of the thermoplastics may be modified (Paragraphs 0045, 0047 and 0050). Since the composition of the reference is the same as those claimed herein it follows that the polyurethane substrate of adhesive sheet would inherently possess the properties recited in claims 19 and 20. See MPEP 2112. It is well settled that when a claimed composition appears to be substantially thesame as a composition disclosed in the prior art, the burden is properly upon theapplicant to prove by way of tangible evidence that the prior art composition does notnecessarily possess characteristics attributed to the CLAIMED composition. In reSpada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67,205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA1971). 

Response to Arguments
Applicant’s arguments with respect to claims 1 – 7, 9 – 11, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 17, 2022